internal_revenue_service b uniform issue list number department of the treasury washington dc reega i og tee bof ee contact person telephone number n n ref reterence fo to op e eo t date jan dear sir or madam this is in reply to your request of august a ruling that there will be as revised of the internal_revenue_code in claims agreement concerning act no on january self-dealing under sec_4941 regard against the estates of the proposed h and w of settlement to for h and w were husband and wife www state law statutory share a brother of w the validity of federal from exempt and n w's of his estate as filed a claim against h's his w brought a the of section h a niece of will is under e tax one income the code that is a beneficiary under the wills of b her for also estate widow lawsuit to contest organization sec_501 and w of you indicate that a beneficiary organization such as e may be the h and w may be disqualified persons under sec_4946 in which event you ask assurance of self-dealing a private_foundation under sec_509 estates of of that the settlement agreement will not be under sec_4941 of the code the code with respect to an act code and the of e under the settlement agreement h's estate will pay w’s estate to preclude to settle her claim the settlement agreement has the litigation contesting w’s will approval of all of the parties including the exempt_organizations the code that are beneficiaries under under sec_501 and the settlement agreement will be approved the wills of by the state probate_court s and w's estate will pay b and n h and w of the code provides for the exemption from and nonprofit federal _ operated exclusively for charitable and or other exempt purposes sec_501 tax organizations organized income of of stated in that section set yece a section private exempt from federal_income_tax under sec_501 foundation provisions of and subject including sec_4941 of the code the private describes code the of to foundations of the code code the sec_4941 code imposes excise_tax on any act private gelf-dealing disqualified persons as defined under sec_4946 of the code of between foundation the a and any of of its of the sec_4946 the a foundation and similar excise_taxes regulations provide that a private_foundation includes disqualified_person with respect to any a disqualified person’s spouse parents children and grandchildren but not brothers sisters nieces or nephews and sec_53_4946-1 contributor substantial foundation_manager code and of a not sec_53_4941_d_-1 of act an administration of estates respect does foundation's interest or expectancy in property an estate encumbered property vests under local law met concerning of self-dealing private not the regardless of if the five requirements below are provides that with whether or to regulations transaction when title held by include the to a a i the administrator or executor of the estate either possesses a power of sale with respect to a the property has the power to reallocate the property b to another beneficiary or is required to the property under c the terms of any option subject_to which the property was acquired by the estate sell ii such transaction is approved by the probate_court having having court another jurisdiction jurisdiction over the estate or over the private_foundation over estate the by or iii such transaction occurs before the estate is considered tax purposes pursuant to section terminated for b -3 a of the income_tax regulations federal income iv the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate poc a fy sut a o r o v the transaction either results in the foundation receiving an a interest or expectancy at least as liquid as the one it gave up results in b asset related to its exempt purposes or the foundation receiving an of the active carrying out is required under the terms of any option c which is binding on the estate in be met this will will case settlement the five requirements of the estate administration exception to of the regulations self-dealing under sec_53 d -1 b each executor stated above second possesses a power of sale with respect to estate property having probate_court s the the settlement will occur jurisdiction over the estates before the estates are considered terminated for federal_income_tax fourth purposes under sec_1_641 b -3 a of the estates and the exempt_organizations will not give up any of a result the fair market values of their interests other than as the interests of of this settlement of existing claims the estates and the exempt_organizations under the settlement will remain as liquid as their interests were before this settlement the regulations approved by third first fifth be a accordingly we rule that the terms of the settlement agreement will not result in any act of self-dealing under sec_4941 of the code because this letter could help to resolve any questions about in your permanent records your status you should keep it this ruling is directed requested it not be used or cited as precedent sec_6110 only that of the code provides that it may organizations the to sincerely signed garland a carter garland a carter chief exempt_organizations technical branch sf
